



NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Natus Medical
Incorporated (the “Company”) 2018 Equity Incentive Plan (the “Plan”) will have
the same meanings in this Notice of Stock Option Grant and the electronic
representation of this Notice of Stock Option Grant established and maintained
by the Company or a third party designated by the Company (this “Notice”).
Name:    
Address:    
You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company (the “Option”) under the Plan subject to the terms and
conditions of the Plan, this Notice, and the Stock Option Award Agreement (the
“Option Agreement”), including any applicable country-specific provisions in any
appendix attached hereto (the “Appendix”), which constitutes part of the Option
Agreement.
Grant Number:    
Date of Grant:    
Vesting Commencement Date:    
Exercise Price per Share:    
Total Number of Shares:    
Type of Option:
         Non-Qualified Stock Option

         Incentive Stock Option

Expiration Date:
________ __, 20__; the Option expires earlier if Participant’s Service
terminates earlier, as described in the Option Agreement.

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan, and the
Agreement, the Option will vest in accordance with the following schedule:
[insert applicable vesting schedule, which may include performance metrics]

By accepting (whether in writing, electronically, or otherwise) the Option,
Participant acknowledges and agrees to the following:
1)
Participant understands that Participant’s Service with the Company or a Parent,
Subsidiary, or Affiliate is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”) except where otherwise prohibited by applicable
law, and that nothing in this Notice, the Option Agreement, or the Plan changes
the nature of that relationship. Participant acknowledges that the vesting of
the Option pursuant to this Notice is subject to Participant’s continuing
Service as an Employee, Director, or Consultant. Participant agrees and
acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s Service status changes between full- and part-time and/or in
the event the Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee. Furthermore, the period during which Participant may exercise the
Option after termination of Service, if any, will commence on the Termination
Date (as defined in the Option Agreement).

2)
This grant is made under and governed by the Plan, the Agreement, and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Notice, the Option Agreement and, the Plan.

3)
Participant has read the Company’s Insider Trading Policy, and agrees to comply
with such policy, as it may be amended from time to time, whenever Participant
acquires or disposes of the Company’s securities.



        
24410/00003/FW/10463699.1

--------------------------------------------------------------------------------




4)
By accepting the Option, Participant consents to electronic delivery and
participation as set forth in the Option Agreement.

PARTICIPANT
NATUS MEDICAL INCORPORATED
Signature:    
By:   
Print Name:    
Its:    





2    

--------------------------------------------------------------------------------






NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined in this Stock Option Award Agreement (this “Option
Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Natus Medical Incorporated 2018 Equity Incentive Plan
(the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Natus Medical Incorporated (the “Company”), subject to the terms, restrictions,
and conditions of the Plan, the Notice of Stock Option Grant (the “Notice”), and
this Option Agreement, including any applicable country-specific provisions in
any appendix attached hereto (the “Appendix”), which constitutes part of this
Option Agreement. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of the Notice or this Option Agreement,
the terms and conditions of the Plan will prevail.
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, the Option may be exercised, in whole or in part, in
accordance with the Vesting Schedule set forth in the Notice. Participant
acknowledges and agrees that the Vesting Schedule may change prospectively in
the event Participant’s Service status changes between full and part-time and/or
in the event Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee. Participant acknowledges that the vesting of the Option pursuant
to this Notice and Agreement is subject to Participant’s continuing Service as
an Employee, Director, or Consultant.
2.    Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). If designated in the Notice as
an Incentive Stock Option (“ISO”), the Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code. However, if the Option is
intended to be an ISO, to the extent that it exceeds the U.S. $100,000 rule of
Code Section 422(d) it will be treated as a Nonqualified Stock Option (“NSO”).
3.    Termination Period.
(a)    General Rule. If Participant’s Service terminates for any reason except
death or Disability, and other than for Cause, then the Option will expire at
the close of business at Company headquarters on the date three (3) months after
Participant’s Termination Date (as defined below) (or such shorter time period
not less than thirty (30) days or longer time period as may be determined by the
Committee, with any exercise beyond three (3) months after the date
Participant’s Service terminates deemed to be the exercise of an NSO). The
Company determines when Participant’s Service terminates for all purposes under
this Option Agreement.
(b)    Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within three (3) months of Participant’s
termination of Service other than for Cause), then the Option will expire at the
close of business at Company headquarters on the date twelve (12) months after
the date of death (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7). If Participant’s Service terminates because of
Participant’s Disability, then the Option will expire at the close of business
at Company headquarters on the date twelve (12) months after Participant’s
Termination Date (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7).
(c)    Cause. Unless otherwise determined by the Committee, the Option (whether
or not vested) will terminate immediately upon the Participant’s cessation of
Services if the Company reasonably determines in good faith that such cessation
of Services has resulted in connection with an act or failure to act
constituting Cause (or the Participant’s Services could have been terminated for
Cause


1    

--------------------------------------------------------------------------------




(without regard to the lapsing of any required notice or cure periods in
connection therewith) at the time the Participant terminated Services).
(d)    No Notification of Exercise Periods. Participant is responsible for
keeping track of these exercise periods following Participant’s termination of
Service for any reason. The Company will not provide further notice of such
periods. In no event will the Option be exercised later than the Expiration Date
set forth in the Notice.
(e)    Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to the Company, its Parent or one of its Subsidiaries or Affiliates (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any) (the
“Termination Date”). The Committee will have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of Participant’s Option (including whether Participant may still be considered
to be providing services while on an approved leave of absence). Unless
otherwise provided in this Option Agreement or determined by the Company,
Participant’s right to vest in this Option under the Plan, if any, will
terminate as of the Termination Date and will not be extended by any notice
period (e.g., Participant’s period of services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any). Following the Termination Date,
Participant may exercise the Option only as set forth in the Notice and this
Section, provided that the period (if any) during which Participant may exercise
the Option after the Termination Date, if any, will commence on the date
Participant ceases to provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any. If Participant
does not exercise this Option within the termination period set forth in the
Notice or the termination periods set forth above, the Option will terminate in
its entirety. In no event, may any Option be exercised after the Expiration Date
of the Option as set forth in the Notice.
4.    Exercise of Option.
(a)    Right to Exercise. The Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Option Agreement. In the event of Participant’s
death, Disability, termination for Cause, or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice, and this Option Agreement. The Option may not be exercised for
a fraction of a Share.
(b)    Method of Exercise. The Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares together with any applicable Tax-Related Items (as defined in
Section 8 below). The Option will be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and payment of any applicable Tax-Related Items. No Shares will
be issued pursuant to the exercise of the Option unless such issuance and
exercise complies with all relevant provisions of law and the requirements of
any stock exchange or quotation service upon which the Shares are then listed.
Assuming such compliance, for United States income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.
(c)    Exercise by Another. If another person wants to exercise the Option after
it has been transferred to him or her in compliance with this Option Agreement,
that person must prove to the


2    

--------------------------------------------------------------------------------




Company’s satisfaction that he or she is entitled to exercise the Option. That
person must also complete the proper Exercise Notice form (as described above)
and pay the Exercise Price (as described below) and any applicable Tax-Related
Items (as described below).
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    Participant’s personal check (or readily available funds), wire transfer,
or a cashier’s check;
(b)    certificates for shares of Company stock that Participant owns, along
with any forms needed to effect a transfer of those shares to the Company; the
value of the shares, determined as of the effective date of the Option exercise,
will be applied to the Exercise Price. Instead of surrendering shares of Company
stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the Exercise
Price of Participant’s Option if Participant’s action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by the Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Exercise Price and any applicable Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by the Company; or
(d)    other method authorized by the Company;
provided, however, that the Company may restrict the available methods of
payment due to facilitate compliance with applicable law or administration of
the Plan. In particular, if Participant is located outside the United States,
Participant should review the applicable provisions of the Appendix for any such
restrictions that may currently apply.
6.    Non-Transferability of Option. The Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors, and assigns of Participant.
7.    Term of Option. The Option will in any event expire on the expiration date
set forth in the Notice, which date is ten (10) years after the Date of Grant
(five (5) years after the Date of Grant if this option is designated as an ISO
in the Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.    Taxes.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, a Parent, Subsidiary, or
Affiliate employing or retaining Participant (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account, or other tax related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting, or
exercise of this Option; the subsequent sale of Shares acquired pursuant to


3    

--------------------------------------------------------------------------------




such exercise; and the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of
this Option to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED
IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization and without
further consent);

(iii)
withholding Shares to be issued upon exercise of the Option, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum applicable statutory withholding amounts;

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted under applicable
law;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and will receive a refund of
any over-withheld amount in cash in accordance with applicable law. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Exercised
Shares; notwithstanding that a number of the Shares are held back solely for the
purpose of satisfying the withholding obligation for Tax-Related Items.
Finally, Participant agrees to pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
(c)    Notice of Disqualifying Disposition of ISO Shares. If Participant is
subject to Tax-Related Items in the United States and sells or otherwise
disposes of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two (2) years after the grant date, or (ii) one (1) year after the
exercise date, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that


4    

--------------------------------------------------------------------------------




he or she may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out any wages or other cash compensation paid to Participant
by the Company and/or the Employer.
9.    Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is exceptional, voluntary, and occasional, and
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted in
the past;
(c)    all decisions with respect to future options or other grants, if any,
will be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Option and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company or the Employer, and will not interfere with
the ability of the Company or the Employer, as applicable, to terminate
Participant’s employment or service relationship (if any);
(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not intended to replace any pension rights or compensation;
(g)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;
(h)    unless otherwise agreed with the Company, the Option, and the Shares
subject to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Parent, Subsidiary, or Affiliate;
(i)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty; if the underlying Shares
do not increase in value, the Option will have no value; if Participant
exercises the Option and acquires Shares, the value of such Shares may increase
or decrease, even below the Exercise Price;
(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant’s termination of Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company, and any Parent, Subsidiary, or Affiliate; waives his
or her ability, if any, to bring any such claim; and releases the Employer, the
Company, and any Parent, Subsidiary, or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;


5    

--------------------------------------------------------------------------------




(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any Corporate Transaction affecting the
Shares; and
(l)    neither the Employer, the Company, or any Parent, Subsidiary or Affiliate
will be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Option or of any amounts due to Participant pursuant to the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.
(m)    the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither the Company, the Employer nor
any Parent or Subsidiary or Affiliate will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercised

10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges, understands, and agrees he or
she should consult with his or her own personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess,


6    

--------------------------------------------------------------------------------




use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing his or her participation in
the Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.    Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
13.    Appendix. Notwithstanding any provisions in this Option Agreement, the
Option will be subject to any special terms and conditions set forth in any
Appendix to this Option Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.
14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option, and on any Shares purchased upon exercise of the Option, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
15.    Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Option Agreement and the Plan
(incorporated herein by reference). Participant: (a) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (b) represents that Participant has
carefully read and is familiar with their provisions, and (c) hereby accepts the
Option subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice.
16.    Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan,
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments, or negotiations concerning the
purchase of the Shares hereunder are superseded. No adverse modification of, or
adverse amendment to, this Option Agreement, nor any waiver of any rights under
this Option Agreement, will be effective unless in writing and signed by the
parties to this Option Agreement (which writing and signing may be electronic).
The failure by either party to enforce any rights under this Option Agreement
will not be construed as a waiver of any rights of such party.
17.    Compliance with Laws and Regulations. The issuance of Shares and the sale
of Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state, federal, local and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Shares may be listed or quoted
at the time of such issuance or transfer. Participant understands that the
Company is under no obligation to register or qualify the Common Stock with any
state, federal, or foreign securities commission or to seek approval or
clearance


7    

--------------------------------------------------------------------------------




from any governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company will have unilateral authority to amend the
Plan and this Option Agreement without Participant’s consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares. Finally, the Shares issued pursuant to this Option Agreement will be
endorsed with appropriate legends, if any, determined by the Company.
18.    Severability. If one or more provisions of this Option Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Option Agreement, (b) the balance of this
Option Agreement will be interpreted as if such provision were so excluded and
(c) the balance of this Option Agreement will be enforceable in accordance with
its terms.
19.    Governing Law and Venue. This Option Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to such state’s conflict of laws
rules.
Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the Northern District
of California or the Superior Court of Santa Clara County, California. Each of
the parties hereby represents and agrees that such party is subject to the
personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning, or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning, or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.
20.    No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever any right or power of the
Employer or the Company to terminate Participant’s Service, for any reason, with
or without Cause.
21.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the Option is granted under and governed
by the terms and conditions of the Plan, the Notice, and this Option Agreement.
Participant has reviewed the Plan, the Notice, and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice and Agreement, and fully understands all provisions of the
Plan, the Notice, and this Option Agreement. Participant hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice, and this Option
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the Option, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Option Agreement, the
Plan, account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements), or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail, or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service, or electronic mail to Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any


8    

--------------------------------------------------------------------------------




designated third party a paper copy of any documents delivered electronically if
electronic delivery fails. Also, Participant understands that Participant’s
consent may be revoked or changed, including any change in the electronic mail
address to which documents are delivered (if Participant has provided an
electronic mail address), at any time by notifying the Company of such revised
or revoked consent by telephone, postal service, or electronic mail to Stock
Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery if local laws prohibit such consent.
22.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters. In addition,
Participant acknowledges that he or she has read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.
23.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the Option will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, the Company may require the cancellation
of Participant’s Option (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s Option.
BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.




9    

--------------------------------------------------------------------------------






APPENDIX
NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Option Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement, or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.
Notifications
This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting, and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting, and other laws in effect in the respective countries as of [________]
2018. Such laws are complex and change frequently. As a result, Participant
should not rely on the information herein as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date at the time that Participant exercises the
Option, sells Shares acquired under the Plan, or takes any other action in
connection with the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.




10    

--------------------------------------------------------------------------------






APPENDIX
NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.


[To be provided by international counsel]




11    